DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 7/31/2018 and 10/04/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/518787 filed 6/13/2017 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 9, 12, 15, 16, and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 7-8 of US Patent 10,720,230.  Although the conflicting claims are not identical, they 

	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of the Abstract Idea
The claim(s) recite(s):
determining expression level differences for a plurality of genes between the responders and non-responders using expression data;
from the expression level differences, identifying a subset of genes associated with the checkpoint blockade therapy by identifying genes that are differentially expressed between the responders and non-responders with at least a threshold level of statistical significance;

identifying at least some of the subset of genes as a predictor set of genes to include in the statistical model; and
estimating parameters of the statistical model that are associated with the predictor set of genes; 
and determining, using additional expression data and the statistical model, whether a subject is likely to respond positively to the checkpoint blockade therapy and/or whether the additional subject is not likely to respond positively to the checkpoint blockade therapy.
The claims are further drawn to statistical model comprising a generalized linear model or a logistic regression model, as in claims 3-4.
Independent claims 1, 15 and 18 are therefore drawn to implementing a regression model of gene expression data to classify a subject’s expression data indicates that the subject is likely or not to respond to blockade therapy. As a whole the claim is drawn to steps that can be performed by the human mind and mathematics.
The steps of determining expression level difference, identifying a subset of genes associated with the checkpoint blockade therapy by identifying genes that are differentially expressed, identifying at least some of the subset of genes as a predictor, estimating parameters of the statistical model read on mental steps.
In FairWarning IP, LLC (Decision, page 5, par. 2), the instant claims were drawn to analyzing information according to rules to make a determination and resulting in the providing of data or in information per se. FairWarning IP, LLC (Decision, pages 5-6, Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen.
The steps of training a statistical model for predicting efficacy and determining, using additional expression data and the statistical model, a subject’s positive or negative response  to checkpoint blockade therapy based on input expression data is drawn to implementation of a mathematical concept. 
At least Pregibon (Annals of statistics, vol. 9 (1981) pages 705-724) evidence that logistic regression is the implementation of a mathematical equation and mathematical concept (see pages 705-707 describing logistic regression).
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Step 2A: Consideration of Practical Application
The claims result in determining whether a subject will respond to checkpoint blockade therapy.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Step 2B: Consideration of Additional  Elements
The claims also recite a hardware processor and storage medium used to implement the claimed process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementation of a generic computer to execute steps that are abstract ideas is routine, conventional and well understood. 
In BuySafe, Inc. v. Google, Inc. (decision, page 6, lines 11-18), the court put forth that:
Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself.
The claims therefore recite a generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "using the additional expression data and the statistical model" in the last step drawn to determining whether a subject will respond positively to blockage therapy.  There is insufficient antecedent basis for the limitation of “the statistical model” because the claims earlier recites “assessing a statistical model” and also training “a statistical model.” It is therefore unclear which of these two models are being used in the determining step and whether the assessed model and trained model are intended to be the same. Clarification is required.

Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

SCOPE OF ENABLEMENT
	Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for at least three genes selected from those listed in claim 12 or Figure 2, does not reasonably provide enablement for determining response of a subject to blockade therapy for any panel of genes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	In considering the factors for the instant claims:
	a) In order to use the claimed invention one of skill in the art must identify a difference in expression level between a group of responders and non-responders to 
	b) The description discloses specific genes as listed in Figure 2 and proposes a relationship between expression in those genes and response to PDI, PDL1 or PDL2 inhibitors atezolizumab, avelumab, durvalumab, nivolumab, pembrolizumab, pidilizumab, BGB-A317, BMS-936559 (specification page 50). The description does not provide detailed guidance to use any other gene expression to predict response to blockade therapy. The specification also does not teach other blockade therapy other than for inhibiting  PDI, PDL1, PDL2, CTLA4, CD80, CD86, KIR2DL, or as listed in paragraph 3 of page 51 and Table 1. The specification only provides written description support for the listed genes as being correlated with blockade therapy response. 
	c) The description provides working examples of identification of specific therapies (Table 1) and genes (Figure 2) that correlate as biomarkers for blockade therapy response. The description does not provide working examples of using any genes to determine response to blockade therapy. The description does not teach how to screen the differences in gene expression between a group of responder and non-responders to any blockage therapy other than what is disclosed (in pages 50-51 and Table 1).
	h) The claims are broad in that they are drawn to first determining gene expression differences between responders and non-responders and identifying a subset of genes associated with checkpoint blockage therapy without reciting how to identify a subset of genes associated with checkpoint blockage therapy or which genes to look at to determine a difference in expression. 
	The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description does not provide guidance for correlating any set of genes to any blockade therapy. The specification lists specific genes which are correlated with the disclosed blockage therapy. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art does not discuss blockade 

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631